Citation Nr: 1215889	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-11 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for service-connected residuals of a right shoulder gunshot wound (GSW), Muscle Group I.

2.  Entitlement to an evaluation in excess of 20 percent disabling for service-connected residuals of a right shoulder GSW, right rotator cuff injury manifested by limitation of motion.

3.  Entitlement to an evaluation in excess of 20 percent disabling for service-connected residuals of a right shoulder GSW, scars of the forearm, hand, and shoulder.

4.  Entitlement to a separate, compensable rating for residuals of a right shoulder GSW, Muscle Group IV.

5.  Entitlement to an initial compensable evaluation for service-connected posttraumatic stress disorder (PTSD) prior to August 13, 2010 and an evaluation in excess of 100 percent disabling for PTSD from August 13, 2010, forward.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to afford the Veteran a VA examination of his right shoulder disabilities.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A full analysis of the RO's compliance with the October 2010 Board Remand is discussed below in the Duties to Notify and Assist section.

After evaluating the Veteran's right shoulder disabilities and based on the January 2011 VA examination results obtained pursuant to the October 2010 Board Remand, the AMC increased the Veteran's disability evaluation of residuals of a right shoulder GSW, Muscle Groups I, III, and IV, from 10 percent disabling to 30 percent disabling, effective the date of claim.  He was also awarded an increased evaluation of residuals of a right shoulder GSW, scars of the forearm and hand from noncompensable to 20 percent disabling, effective the date of claim.  The AMC also granted a separate evaluation for residuals of a right shoulder GSW, right rotator cuff injury, at 20 percent disabling, effective the date of claim.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to an initial compensable evaluation for service-connected PTSD prior to August 13, 2010 and an evaluation in excess of 100 percent disabling for PTSD from August 13, 2010, forward, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's dominant hand is his right hand.

2.  The Veteran's residuals of a right shoulder GSW are manifested by no more than moderately severe impairment of Muscle Group I.

3.  The Veteran's residuals of a right shoulder GSW are manifested most closely by limitation of motion of the right arm, midway between the side and shoulder; it is not manifested by limitation of motion of the arm to 25 degrees from the side.

4.  The Veteran's residuals of a right shoulder GSW is not manifested by a deep scar exceeding 72 square inches.

5.  The Veteran's residuals of a right shoulder GSW is manifested by no more than moderately severe impairment of Muscle Group IV.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent disabling for service-connected residuals of a right shoulder GSW, Muscle Group I, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.10, 4.25, 4.40, 4.45, 4.59, 4.56, 4.68, 4.73, Diagnostic Code 5301 (2011).

2.  The criteria for an evaluation of 30 percent disabling, but no higher, for service-connected residuals of a right shoulder GSW, right rotator cuff injury manifested by limitation of motion, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.10, 4.25, 4.40, 4.45, 4.59, 4.56, 4.68, 4.71a, Diagnostic Code 5201 (2011).

3.  The criteria for an evaluation in excess of 20 percent disabling for service-connected residuals of a right shoulder GSW, scars of the forearm, hand, and shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.10, 4.25, 4.68, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (prior to October 23, 2008).

4.  The criteria for a 20 percent disability evaluation, but no higher, for residuals of a right shoulder GSW, Muscle Group IV, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.10, 4.25, 4.40, 4.45, 4.59, 4.56, 4.68, 4.73, Diagnostic Code 5304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In this regard, important for this case is the "amputation rule," set forth at 38 C.F.R.  § 4.68, which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  The regulation elaborates that, for example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under Diagnostic Code 5165.  This 40 percent rating may be further combined for disabilities above the knee but not to exceed the above the knee amputation elective level.  See 38 C.F.R. § 4.68.

Simply stated, the Board cannot give the Veteran more compensation for his disability than it would a Veteran without a right arm. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Muscle Group damage is categorized as slight, moderate, moderately severe or severe, and is evaluated accordingly under 38 C.F.R. § 4.56.  In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

A "moderate disability" of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles involves a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound.  There must be a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  The objective findings include entrance and, if present, exit scars indicating the track of missile through one or more Muscle Groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Finally, a "severe" disability of the muscles involves a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There must be evidence showing hospitalization for a prolonged period for treatment of the wound.  There must also be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  The objective findings include ragged, depressed and adherent scars indicating wide damage to Muscle Groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function.  

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Muscle Group I involves the extrinsic muscles of the shoulder girdle including the (1) trapezius, (2) levator scapulae and (3) serratus magnus which govern functioning of upward rotation of the scapula and the elevation of arm above shoulder level.  Moderate impairment of the dominant arm is evaluated as 10 percent disabling, moderately severe impairment is afforded a 30 percent evaluation, and severe impairment is evaluated as 40 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5301.

Diagnostic Code 5302 pertains to Muscle Group II, which functions in depression of arm from vertical overhead to hanging at side (1, 2); downward rotation of scapula (3, 4); 1 and 2 acts with Group III in forward and backward swing of the arm.  It includes the extrinsic muscles of the shoulder girdle: (1) Pectoralis major II (costosternal); (2) latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi); (3) pectoralis minor; and (4) rhomboid.  The disability ratings for slight, moderate, moderately severe, and severe Muscle Group II disabilities of the dominant shoulder are noncompensable, 20, 30, and 40, respectively.  38 C.F.R. § 4.73, Diagnostic Code 5302 (2011).

Muscle Group III involves the intrinsic muscles of the shoulder girdle including the (1) pectoralis major I (clavicular) and the (2) deltoid which govern function of elevation and abduction of the arm to the level of the shoulder, active with muscles (1) and (2) (pectoralis major II (costosternal) and latissimus dorsi and teres major (terres major, although technically an intrinsic muscle, is included with latissimus dorsi)) in forward and backward swing of the arm.  Moderate impairment of the dominant arm is evaluated as 20 percent disabling, moderately severe impairment is afforded a 30 percent evaluation, and severe impairment is evaluated as 40 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5303 (2011).

Muscle Group IV relates to the damage of the additional intrinsic muscles of the shoulder girdle: supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis.  (Function: Stabilization of shoulder against injury in strong movements, holding head of humerus in socket; abduction; outward rotation and inward rotation of arm.)  The disability ratings for slight, moderate, moderately severe, and severe Muscle Group IV disabilities of the dominant shoulder are noncompensable, 10, 20, and 30, respectively.  38 C.F.R. § 4.73, Diagnostic Code 5304 (2011).

Limitation of shoulder joint motion is evaluated under Diagnostic Codes 5200 and 5201.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5201 affords a 20 percent evaluation for limitation of the arm at the shoulder level, 30 percent at midway between the side and shoulder level, and 40 percent to 25 degrees from the side (major side).  Diagnostic Code 5200 provides evaluations for ankylosis of the scapulohumeral articulation.  A 30 percent evaluation is warranted for favorable ankylosis with abduction to 60 degrees and ability to reach the mouth and head.  A 40 percent is warranted for intermediate ankylosis between favorable and unfavorable.  A 50 percent evaluation is warranted for unfavorable abduction limited to 25 degrees from the side.

Parenthetically, the normal range of motion of the shoulder is 180 degrees of forward elevation (flexion) and abduction, and 90 degrees of external rotation.  38 C.F.R. § 4.71, Plate I (2011).  Limitation of motion at the shoulder level equates to 90 degrees of either flexion or abduction.

Scarring is rated under 38 C.F.R. § 4.118.  In this case, the Board notes that, during the pendency of the Veteran's claim and appeal, an amendment was made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2011)).

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of an appeal, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, the amended criteria only apply to claims received by VA on or after October 23, 2008, or in a case where a veteran requests review of his disability under the new rating criteria.  

Here, the Veteran's increased rating claim was received by VA on October 8, 2008, and neither he nor his representative has requested that his disability be evaluated under the new rating criteria.  Therefore, the Board will proceed to evaluate the Veteran's service-connected residuals of a right shoulder GSW, scars of the forearm, hand, and shoulder, under all potentially applicable diagnostic codes pertaining to scars in effect prior to October 23, 2008.

Diagnostic Code 7801 provides that, for scars other than on the head, face, or neck, that are deep or cause limited motion, warrant a 10 percent rating if in an area exceeding 6 square inches.  A 20 percent rating is warranted if in an area exceeding 12 square inches.  And a 30 percent rating is warranted if in an area exceeding 72 square inches.  Note (1) provides that scars in widely separated area, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 23, 2008).

Under Diagnostic Code 7802, a 10 percent rating is warranted for an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 23, 2008).  Next, unstable superficial scars will be rated as 10 percent disabling under Diagnostic Code 7803.  38 C.F.R. § 4.118 (prior to October 23, 2008).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2): A superficial scar is one not associated with underlying soft tissue damage.  Id.  Under Diagnostic Code 7804, superficial scars which are painful on examination will be rated as 10 percent disabling.  38 C.F.R. § 4.118 (prior to October 23, 2008).  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Id. at Diagnostic Code 7804.

Finally, under Diagnostic Code 7805, other scars will be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (prior to October 23, 2008).

At this juncture, as discussed above, because the Veteran's service-connected disabilities of the right upper extremity involve the area above the insertion of deltoid of the Veteran's major, right arm, his combined rating (of right upper extremity disabilities) may not exceed 90 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5121(amputation of the major arm above insertion of the deltoid warrants a disability rating of 90 percent).

Here, the controlling evidence of record is the January 2011 VA examination report, as the Board's October 2010 Remand found the December 2008 VA examination to be inadequate for VA compensation purposes.  Indeed, the Board has reviewed the Veteran's post-service clinical records, including VA outpatient treatment reports.  These records do not contain any significant findings favorable to the Veteran's claims according to the applicable criteria.

As such, the Board will address the results of the January 2011 VA examination and discuss the Veteran's claims on appeal, as listed on the title page above, in a single analysis since they all pertain to the service-connected residuals of a right shoulder GSW.

Pursuant to the October 2010 Board Remand, the Veteran underwent a VA examination of his right shoulder in January 2011.  At that time, the examiner confirmed that the Veteran's right hand is his dominant hand.  The Veteran's right shoulder GSW residuals resulted in deformity, limitation of motion with pain, giving way, stiffness, weakness, incoordination, decreased speed of joint motion, a knot on the right scapula, and moderate flare-ups occurring once every two to three weeks.  There was no dislocation or subluxation noted, no locking episodes, no symptoms of inflammation, no effusions, and no instability.

Upon physical examination, the examiner indicated that there was objective evidence of pain with active motion on the right side and with repetitive motion.  With active motion, the Veteran's right flexion was measured at 90 degrees, right abduction was 80 degrees, right internal rotation was 45 degrees, and right external rotation was 45 degrees.  With repetitive motion, there were additional limitations after three repetitions of range of motion.  These additional limitations of motion were measured at 80 degrees of right flexion, 60 degrees of right abduction, 45 degrees of right internal rotation, and 45 degrees of right external rotation.

With respect to other physical findings, the VA examiner indicated that there was a significant loss of fascia around the area of the right shoulder scar.  It measured one inch by one inch in the shape of a cross slightly about the right acromioclavicular joint.  The right scapula was bulging out slightly more than the left scapula.  There was tenderness on palpation of the area of the right shoulder scarring and another area right above the right scapula.  Another scar was noted below the right scapula that was two inches long and was not tender to touch.  The Veteran was unable to shrug his shoulder and muscle strength of the right shoulder was 4/5.  There was also a problem with coordination of the right hand noted because of weakness and lack of endurance.  However, upon objective testing, there was no limitation of motion of the right wrist and no other objective problems of the right hand were noted.

The examiner further discussed that the Veteran had difficulty in range of motion, had loss of fascia and muscle mass, and had weakness of the right shoulder.  He noted further evidence of limitation of range of motion on three repetitive movements and there were multiple flare-ups.  The examiner noted that the Veteran has limitation in elevation of the shoulder, shrugging, abduction, forward flexion, and rotation.  He explicitly identified Muscle Groups I and IV, and "possibly [group] III."  Significantly, the examiner indicated that injury of these Muscle Groups, based on the penetrating wound and hospitalization, and residuals of injury, would be classified as "moderately severe."

With respect to the Veteran's claim for an evaluation in excess of 30 percent disabling for service-connected residuals of a right shoulder GSW, Muscle Group I, the evidence does not indicate that a 40 percent disability rating is warranted.

The January 2011 examiner clearly indicated that Muscle Groups I and IV were affected as residuals of the Veteran's right shoulder GSW.  However, he merely stated that "possibly" Muscle Group III was involved.  As such, the Board finds that this does not rise to the level necessary to find that Muscle Group III is affected as a residual of a right shoulder GSW.  The examiner also clearly indicated that the impairment of Muscle Groups I and IV were "moderately severe."

Importantly, as mentioned above, the AMC increased the Veteran's disability evaluation for residuals of a right shoulder GSW to 30 percent disabling and inaccurately assigned a 30 percent disabling rating for all Muscle Groups I, III, and IV, based on the highest disability allowable under Diagnostic Codes 5301, 5303, and 5304 for impairment of a muscle group that is moderately severe.  In this regard, the Board must note that separate ratings may be awarded for each Muscle Group affected and it does not violate the provision against pyramiding as each Muscle Group impairment is a different manifestation of the residuals of a right shoulder GSW.  See 38 C.F.R. § 4.14; See also Esteban, supra.

In this case, there is no evidence that the Veteran's Muscle Groups I and IV are severely impaired.  Indeed, the examiner indicated that their impairment was "moderately" severe.  As such, for Muscle Group I, the appropriate disability rating is 30 percent, for moderately severe impairment, and a higher evaluation is simply not shown by the evidence.  The Veteran's claim for an evaluation in excess of 30 percent disabling for residuals of a right shoulder GSW, Muscle Group I must be denied.  Here, the evidence is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

In the same respect, however, a separate disability rating for impairment of Muscle Group IV is warranted, with an evaluation of 20 percent, but no higher, for moderately severe impairment of Group IV.  There is no evidence of record indicating that the Veteran's impairment of Muscle Group IV of his right shoulder is severely impaired, warranting a 30 percent disability rating.

Now turning to the Veteran's claim of entitlement to an evaluation in excess of 20 percent disabling for residuals of a right shoulder GSW, right rotator cuff injury manifested by limitation of motion, the Board finds that the higher 30 percent rating is warranted.

Upon objective examination, the January 2011 examiner measured the Veteran's right shoulder range of motion, with additional limitations of motion due to pain, at 80 degrees of right flexion, 60 degrees of right abduction, 45 degrees of right internal rotation, and 45 degrees of right external rotation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra.

As noted above, limitation of motion at the shoulder level equates to 90 degrees of either flexion or abduction.  Here, the Veteran had a measured right abduction of 60 degrees, which takes into consideration his additional impairment due to pain, weakness, fatigue, and flare-ups.  The Board finds that the 60 degrees of right abduction more nearly approximates a 30 percent disability for limitation of motion of the right shoulder as it is closer to midway between the side and shoulder level (45 degrees) than shoulder level (90 degrees).  As such, a 30 percent disability rating, but no higher, is appropriate for residuals of a right shoulder GSW, right rotator cuff injury manifested by limitation of motion.  A 40 percent disability rating is not warranted as the evidence does not reveal limitation of motion of the right shoulder to 25 degrees from the side.  The Veteran would require an additional 35 degrees of limitation of motion of his right shoulder to warrant this higher evaluation.

The Board will now evaluate the Veteran's claim for an evaluation in excess of 20 percent disabling for service-connected residuals of a right shoulder GSW, scars of the forearm, hand, and shoulder.  As mentioned, the rating criteria prior to October 23, 2008 will be applied as the Veteran has not requested review of his disability under the new rating criteria.

The January 2011 VA examiner indicated that there was a significant loss of fascia around the area of the right shoulder scar.  It measured one inch by one inch in the shape of a cross slightly about the right acromioclavicular joint.  There was tenderness on palpation of the area of the right shoulder scarring and another area right above the right scapula.  While, another scar was noted below the right scapula, it was not tender to touch.  

Indeed, the first scar discussed is considered deep as it is one associated with underlying soft tissue damage as evidenced by the significant loss of fascia around the area of the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 23, 2008).  However, the scar area does not exceed 12 square inches, much less the requisite 72 inches needed to warrant a higher 30 percent disability rating under this Diagnostic Code.  In fact, it is clear that the AMC applied the new criteria for rating scars to the Veteran's claim.  Ostensibly, the AMC considered the Veteran's scar to be both painful and unstable and as such, reached a disability rating of 20 percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011) (one or two scars that are unstable or painful warrant a 10 percent rating; under Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars).

Even assuming, arguendo, that the Veteran had requested review of his scar disability under the new criteria, there is no basis under the amended criteria for an evaluation in excess of 20 percent disabling.  The evidence does not show that there is a deep scar with an area of at least 72 square inches, that the scar has any other disabling effects, to include limitation of motion, or that there are more than two scars.  See 38 C.F.R. § 4.118.

Thus, while applying the rating criteria in effect prior to October 23, 2008 is appropriate in this case, the Veteran's scar residuals of a right shoulder GSW would not warrant a higher disability evaluation under the new criteria as well.  As such, the claim for an evaluation in excess of 20 percent disabling for residuals of a right shoulder GSW, scars of the forearm, hand, and shoulder must be denied.  Here, the evidence is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Board notes that the Veteran's current, combined, disability evaluations of his right shoulder do not violate the amputation rule.  As discussed fully above, the Veteran is now service-connected for residuals of a right shoulder GSW, rated at 30 percent disabling for Muscle Group I, rated at 20 percent disabling for Muscle Group IV, rated at 30 percent disabling for right rotator cuff injury manifested by limitation of motion, and rated at 20 percent for scars of the forearm, hand, and shoulder.  Applying 38 C.F.R. § 4.25, Table I, the Veteran's combined rating for his residuals of a right shoulder GSW is 70 (rounded up from 68).  

This does not exceed the 90 percent rating for amputation of the major arm above insertion of the deltoid.  See 38 C.F.R. § 4.25, Table I; see also 38 C.F.R. § 4.68; see also 38 C.F.R. § 4.71a, Diagnostic Code 5121.

Indeed, the Board has looked at other diagnostic codes for rating the Veteran's residuals of a right shoulder GSW.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, no neurological abnormalities or ankylosis of the scapulohumeral articulation as a result of the Veteran's right shoulder GSW were noted in the record, particularly in the January 2011 VA examination.  Thus, a separate rating for neurological abnormalities or ankylosis is not warranted.

Upon review of the Veteran's post-service medical records, to include VA outpatient treatment reports, the Board finds that these records do not provide any additional evidence favorable to the Veteran's claims for increased evaluations of residuals of a right shoulder GSW, and which is relevant to the applicable rating criteria.

The Board also acknowledges that the Veteran genuinely believes that the severity of his right shoulder disabilities merits higher ratings, which has occurred based on the actions requested by the Board or on the Board's own action.  However, regarding any more compensation, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his service-connected right shoulder GSW residuals.  Even if the Veteran's medical opinion were entitled to be accorded some probative value, it is far outweighed by the detailed VA medical examination which show that the criteria for ratings in excess of what have already been assigned for each manifestation of the Veteran's right shoulder GSW residuals have not been met (with the exception of the separate rating for residuals of a right shoulder GSW, Muscle Group IV, and a higher evaluation for right rotator cuff injury manifested by limitation of motion, which have been awarded in the Board decision above).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert, 1 Vet. App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.71a, Diagnostic Code 5201, 38 C.F.R. § 4.73, Diagnostic Codes 5301 and 5304, and 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).

In this case, the evidence supports the assignments of service-connected residuals of a right shoulder GSW, rated at 30 percent disabling for Muscle Group I, rated at 20 percent disabling for Muscle Group IV, rated at 30 percent disabling for right rotator cuff injury manifested by limitation of motion, and rated at 20 percent for scars of the forearm, hand, and shoulder.  A staged rating is not applicable in this case as the competent medical evidence of record does not show that the Veteran's symptoms or any of the manifestations of his right shoulder GSW residuals fluctuated materially during the course of this appeal.  As such, staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119.

Extrashedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from residuals of a right shoulder GSW.  There are no manifestations of the Veteran's residuals of a right shoulder GSW that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disabilities.  

Indeed, there is no evidence of record indicating that, during the appeal period, the Veteran's residuals of a right shoulder GSW resulted in marked interference with his employment or hospitalizations.  In fact, as discussed in more detail below, the Veteran is already receiving a 100 percent disability rating for his service-connected PTSD, indicating total occupational and social impairment due to his acquired psychiatric disorder, and not his service-connected residuals of a right shoulder GSW.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, while not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Pursuant to the Board Remand in October 2010, the Veteran was afforded an appropriate VA examination of his right shoulder.  See Stegall v. West, 11 Vet. App. 268 (1998).

Indeed, upon a thorough review of the January 2011 VA examination, the Board finds that this examination report is adequate for VA compensation purposes.  The VA examiner followed the October 2010 Board Remand instructions and provided rationales for his medical opinions when necessary.  All necessary tests were conducted and the January 2011 VA examination report is in substantial compliance with the Remand.

Importantly, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to an evaluation in excess of 30 percent disabling for service-connected residuals of a right shoulder GSW, Muscle Group I, is denied.

Entitlement to an evaluation of 30 percent disabling, but no higher, for service-connected residuals of a right shoulder GSW, right rotator cuff injury manifested by limitation of motion, is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent disabling for service-connected residuals of a right shoulder GSW, scars of the forearm, hand, and shoulder, is denied.

Entitlement to a separate 20 percent disability rating, but no higher, for residuals of a right shoulder GSW, Muscle Group IV, is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the veteran, and finally, the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2011).

In May 2010, pursuant to a claim for service connection for PTSD submitted in March 2010, the RO issued a rating decision granting service connection for PTSD, with a noncompensable disability evaluation, effective the date of claim.  

In a submission received in August 2010, the Veteran also provided a statement regarding his PTSD, which he alleged was more severe than the disability rating assigned.  Specifically, he stated "I am service connected for PTSD and submit the attached statement to reflect my condition has increased in severity, as noted in the report."  See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a notice of disagreement; special wording not required); see also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (VA has always been, and will continue to be, liberal, in determining what constitutes a notice of disagreement).

Parenthetically, the Board notes that the RO increased his disability evaluation of his service-connected PTSD from noncompensable prior to August 13, 2010 to 100 percent disabling from August 13, 2010, forward, in a February 2012 rating decision.  However, the fact that the Veteran expressed in August 2010 that his PTSD had increased in severity, the Board finds that his statement, nonetheless, constitutes a notice of disagreement as to the May 2010 rating decision.

As such, the Board finds that the Veteran timely submitted a notice of disagreement in August 2010 as to the initial noncompensable evaluation for PTSD, adjudicated in the May 2010 rating decision.  A statement of the case has not been issued regarding this claim.  The filing of a notice of disagreement initiates the appeal process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue (entitlement to an initial compensable evaluation for service-connected PTSD prior to August 13, 2010 and an evaluation in excess of 100 percent disabling for PTSD from August 13, 2010, forward).  Id.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an appropriate statement of the case on the issue of entitlement to an initial compensable evaluation for service-connected PTSD prior to August 13, 2010 and an evaluation in excess of 100 percent disabling for PTSD from August 13, 2010, forward.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


